Citation Nr: 0826139	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the service-connected 
left shoulder disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to January 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction over the claims folders was 
subsequently transferred to the RO and Insurance Center in 
Philadelphia, Pennsylvania. 

The Board remanded these issues for further development in 
November 2007.


FINDINGS OF FACT

1.  The veteran has no current left hip disability.

2.  The veteran has no current right hip disability.

3.  The veteran has no current right shoulder disability.


CONCLUSIONS OF LAW

1.  Left hip disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the left hip during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Right hip disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the right hip during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Right shoulder disability was not incurred in or 
aggravated by active service, the incurrence or aggravation 
of arthritis of the right shoulder during such service may 
not be presumed; and right shoulder disability is not 
proximately due to or the result of the veteran's service-
connected left shoulder disability.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2002 as to the direct service connection 
claims and in April 2007 as to the secondary service 
connection claim.  The veteran received notice concerning the 
disability-rating and effective-date elements of the claims 
in the June 2006 Supplemental Statement of the Case.

Although all required notice was not sent before the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims.  In addition, as 
explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  As a result no effective date or disability 
rating will be assigned so the failure to provide earlier 
notice with respect to those elements of the claims is 
clearly no more than harmless error.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded a VA 
examination to determine the nature and etiology of his 
claimed disabilities.  Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

During the pendency of the veteran's right shoulder claim, 
38 C.F.R. § 3.310 was amended, effective October 10, 2006.  
The amendments to this section are not liberalizing.  
Therefore, the Board will apply the former version of the 
regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks to establish service connection for a 
bilateral hip disability as well as a right shoulder 
disability he claims resulted from his service-connected left 
shoulder disorder.  

The service medical records show that in December 1997 the 
veteran presented with complaints of bilateral hip pain with 
an onset two years earlier.  The pain was sharp in the 
morning but was less painful after stretching.  He reported 
experiencing pain and a popping sensation in his hips when he 
walked.  He could not associate a specific incident with the 
pain.  The diagnosis was inguinal lymphangion.  In March 1998 
he again presented with bilateral hip pain which was 
described as a sharp sensation which worsened with running.  
The physician diagnosed a three year history of bilateral hip 
pain of unknown etiology.  On two separate occasions in 
December 1998, the veteran complained of right hip pain.  The 
diagnosis was tendonitis/bursitis of the right hip.

Post-service medical evidence of record includes conflicting 
concerning whether the veteran has a disability of either 
hip. 

On VA orthopedic examination in April 2002, the veteran 
reported that he began experiencing hip problems in 1994 or 
1995 but without any history of injury.  He told the April 
2002 examiner that he would get pains in the front of each 
hip on a daily basis and sought and would find some relief in 
exercises.  The veteran's bilateral range of motion was to 
105 degrees of flexion; external rotation to 20 degrees right 
and 30 degrees left; internal rotation to 30 degrees right 
and 35 degrees left; abduction to 40 degrees right and 40 
degrees left; and adduction to 30 degrees right and left.  He 
reported pain with end range of all motions and was tender 
diffusely over the anterior aspect of the hips extending into 
the anterolateral muscle bulk above each hip.  The April 2002 
VA examiner reported that February 2002 X-rays revealed both 
hips to be normal.  However, the examiner diagnosed 
polyathropathy of the hips, albeit of an undetermined cause.  

No diagnosis of a hip disorder was rendered in connection 
with a VA general medical examination in April 2002; the 
veteran reported a past history of bilateral hip pain at that 
time.  

On VA examination in June 2004, the veteran reported having 
experienced bilateral hip pain since 1994 that he now rated 
as a "9" out of "10" on a scale of pain.  He could recall 
no specific fall or injury in connection with this pain but 
rather related it to longstanding heavy physical work and 
running.  However, physical examination disclosed a normal 
range of motion of the hips despite the veteran's reported 
pain.  The examiner also noted in his diagnosis section that 
there was no prior history of arthritis.  A follow-up 
memorandum by the same examiner dated in August 2006 pointed 
to normal X-ray studies of the veteran's hips (done in 
February 2002) as evidence central to his previous 
"failure" to provide a diagnosis for any hip disorder.

A total body bone scan in April 2004 identified no 
significant abnormality of either hip.

A June 2005 VA outpatient record notes a finding of painful 
range of motion of the hips and a diagnostic impression of 
possible inflammatory arthritis.  A July 2005 VA outpatient 
record notes bilateral hip pain and decreased range of motion 
of the hips but includes no diagnosis.  A November 2005 VA 
outpatient record also notes the veteran's painful range of 
motion of the hips but likewise contains no diagnosis.

At the VA examination in January 2008, the examiner could 
discern only subjective complaints of moderate intermittent 
pain of both hips occurring two to three times per day and 
lasting for approximately five minutes.  The veteran 
exhibited a normal gait, and reported using no canes, 
crutches, walkers, braces, or wheelchairs.  The examiner 
reported active and passive range of motion for both hips 
with use of a goniometer with forward flexion 0 to 125 
degrees, extension 0 to 30, abduction 0 to 25, adduction 0 to 
45 degrees, external rotation 0 to 60 degrees, and internal 
rotation 0 to 40 degrees, and that the range of motion on 
repetitive use times three was not additionally limited by 
pain, fatigue, weakness, or lack of endurance in regards to 
both hips.  No instability of the hips was found.  The 
examining physician concluded that the veteran's right and 
left hips were both normal.  In spite of the veteran's 
complaints, he concluded that there was no evidence to 
support a diagnosis of any hip disorder.  

In the Board's opinion, the preponderance of the evidence 
establishes that any hip disability present in service was 
acute and transitory in nature and that no disability of 
either hip has been present since the veteran's discharge 
from service.  In this regard, the Board notes that three out 
of four VA examinations (in April 2003, June 2004, and 
January 2008) resulted in no diagnosis of any hip disorder, 
despite the veteran's reports at those examinations of past 
or present hip problems.  No X-ray or bone scan of the 
veteran's hips has revealed any abnormality.  Even the one 
examination that arrived at a diagnosis (polyarthropathy in 
April 2002) acknowledged X-ray studies showing both hips to 
be normal.  Moreover, not one subsequent examination of VA 
outpatient treatment record shows a diagnosis of arthropathy, 
much less any current disorder of either hip.  The most 
January 2008 VA examiner, who determined that the veteran's 
hips were normal, reached this conclusion after examining the 
veteran and his pertinent medical history.

Turning to the veteran's claim of service connection for a 
right shoulder disability, he specifically maintains that his 
right shoulder disability is the result of physically 
compensating for his service-connected left shoulder 
disability.  

Post-service medical evidence of record includes conflicting 
evidence concerning whether the veteran has a right shoulder 
disability.

On VA examination in April 2002, the veteran reported right 
shoulder pain that began after he had undergone left shoulder 
surgery.  He reported being unaware of any right shoulder 
injury or of any other condition that would have precipitated 
pain in that shoulder.  The right shoulder forward flexed to 
135 degrees; abduction was to 150 degrees; adduction was to 
35 degrees; and extension was to 75 degrees; external 
rotation was to 55 degrees; and internal rotation brought the 
right hand to the thorocolumbar level.  There was no right 
shoulder tenderness.  In pertinent part, the examiner 
diagnosed arthropathy of the right shoulder, cause 
undetermined.

The April 2003 VA general medical examination report notes a 
history of right shoulder complaints of pain, aggravated by 
exercise, but contains no right shoulder diagnosis.

A total body bone scan in April 2002 revealed no significant 
abnormality of the right shoulder. 

On VA examination in June 2004, the veteran complained of 
right shoulder pain; the examiner wrote in this regard that 
the veteran reported previously being left-handed and 
gradually switching to right-handed.  Exactly what this claim 
did to bolster the veteran's history of right shoulder pain 
was unclear from the examiner's report.  The examiner noted 
normal right shoulder range of motion and that X-rays from 
October 1999 brought to the examination by the veteran showed 
no  right shoulder abnormality.  The examiner's August 2004 
memorandum cited to the aforementioned X-ray evidence as 
central to his June 2004 determination that there was no 
right shoulder abnormality to diagnose.

At the VA examination in January 2008, the examiner could 
discern only subjective complaints of mild to moderate 
intermittent right shoulder pain occurring once weekly and 
lasting for approximately five minutes.  The veteran 
exhibited a normal gait, and reported using no slings, canes, 
crutches, walkers, braces, or wheelchairs.  The examiner 
reported active and passive range of motion with use of a 
goniometer with forward elevation 0 to 180 degrees, abduction 
0 to 180 degrees, adduction 0 to 30 degrees, internal 
rotation 0 to 90 degrees, and external rotation 0 to 90 
degrees; the range of motion on repetitive use times three 
not being additionally limited by pain, fatigue, weakness, or 
lack of endurance.  In addition, no instability was found.  
The examining physician concluded that the veteran's right 
shoulder was normal.  In spite of the veteran's subjective 
complaints, he wrote, there was no evidence to support a 
diagnosis.  

In the Board's opinion, the preponderance of the evidence 
establishes that the veteran has no disability of the right 
shoulder.  Three out of four VA examinations (in April 2003, 
June 2004, and January 2008) resulted in no diagnosis of any 
right shoulder disorder, despite the veteran's reports at 
those examinations of past or present right shoulder 
problems.  No X-ray or bone scan of the veteran's right 
shoulder has revealed any abnormality.  Even the one examiner 
who arrived at a diagnosis (arthropathy in April 2002) 
acknowledged a total bone scan in April 2002 showing no right 
shoulder abnormality.  Moreover, not one subsequent 
examination of VA outpatient treatment record resulted in a 
diagnosis of arthropathy, much less any current disorder of 
the right shoulder.  In addition, the January 2008 VA 
examiner found nothing medically wrong with the veteran's 
right shoulder, and his conclusion was reached after 
reviewing the veteran's pertinent medical history and 
examining the veteran.  

With respect to each of the veteran's claims, the Board has 
considered the veteran's statements; however, as a layperson, 
he is not qualified to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt but 
has determined that it is not applicable to any of the 
veteran's claims because the preponderance of the evidence is 
against the claims.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right shoulder 
disability, to include as secondary to the veteran's service-
connected left shoulder disability, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


